UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERNEST CALVINO, JR.,
                             Plaintiff,                               19-CV-11958 (CM)
                    -against-                                       BAR ORDER UNDER
FAUTO L.; FAUTO DOBLES,                                               28 U.S.C. § 1651

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff filed this action pro se. On January 10, 2020, the Court dismissed this action as

frivolous, noted that Plaintiff had filed dozens of other cases that have been dismissed as

frivolous, and ordered Plaintiff to show cause by declaration within thirty days why he should

not be barred as of the date of that order from filing further actions in forma pauperis (IFP) in

this Court without prior permission. Plaintiff has not filed a declaration as directed, and the time

to do so has expired. 1

                                           CONCLUSION

        The Court bars Plaintiff, as of the January 10, 2020 order, from filing new civil actions

IFP in this Court without first obtaining from the Court leave to file. See 28 U.S.C. § 1651.

Plaintiff must attach a copy of his proposed complaint and a copy of this order to any motion

seeking leave to file a new action without prepaying the filing fee. The motion must be filed with

the Pro Se Intake Unit of this Court. If Plaintiff violates this order and files an action without



        1
          After the Court issued the January 10, 2020 order directing Plaintiff to show cause why
a pre-filing injunction should not be imposed, Plaintiff filed approximately fifty additional civil
actions, most of which have already been dismissed as frivolous. See Calvino v. D.E.A., ECF
1:20-CV-0649, 4 (CM) (S.D.N.Y. Jan. 31, 2020) (noting that Plaintiff had filed 93 actions as of
the date of that order, 49 of which were filed after the January 10, 2020 order regarding a pre-
filing injunction). The Court has therefore directed Plaintiff to show cause by filing a declaration
in Calvino, No. 20-CV-0649 (CM), why additional sanctions should not be imposed.
prepaying the filing fee or filing a motion for leave to file, the Court will dismiss the action for

failure to comply with this order. The Clerk is directed to close this action.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     February 11, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                  2
